Citation Nr: 0816439	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  94-14 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating 20 percent rating for a 
ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to June 1992.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for a hiatal hernia and assigned an 
initial rating of 10 percent, effective February 1, 1994.  

In a March 1995 rating decision, the RO granted an increased 
rating of 30 percent for the veteran's hernia, effective 
February 1, 1994.

In a September 1997 decision, the Board of Veterans' Appeals 
(Board) granted a 30 percent rating for the gastroesophageal 
narrowing of junction with symptoms of a hiatal hernia prior 
to February 1, 1994.  The issue of an evaluation in excess of 
30 percent for this disability on and after February 1, 1994, 
was remanded to the RO for further development.

In a March 2005 rating decision, the RO assigned a separate 
20 percent schedular rating for a ventral hernia associated 
with gastroesophageal narrowing of junction with symptoms of 
hiatal hernia, effective from July 1, 1995, with a 100 
percent rating assigned under 38 C.F.R. § 4.30 from April 10 
through June 30, 1995. Thereafter, temporary total disability 
evaluations were assigned from May 28 through July 31, 1998; 
October 31 through December 31, 2001; and March 1 through May 
31, 2004.

In July 2005, the Board denied an evaluation in excess of 30 
percent for gastroesophageal narrowing of the junction with 
symptoms of hiatal hernia, on or after February 1, 1994, and 
remanded the issue of entitlement to a higher initial 
evaluation for the ventral hernia.  

The issue of entitlement to an initial rating in excess of 20 
percent for ventral hernia was again remanded by the Board in 
July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

During his most recent VA examination in September 2007, the 
veteran reported that he had undergone an additional hernia 
surgery in 2006 at a private hospital.  He also reported that 
he required 6 weeks to recuperate after the hernia surgery.  
No records of this procedure are of record.

The Board regrets further delay in this case, but finds that 
the records of the veteran's 2006 hernia surgery should be 
procured.  VA has a duty to obtain relevant records of 
private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); 
Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Take the necessary steps to obtain 
records of treatment and surgery for 
ventral hernia from South Nassau 
Hospital.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



